Name: Commission Regulation (EEC) No 1680/86 of 30 May 1986 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 86 Official Journal of the European Communities No L 146/21 COMMISSION REGULATION (EEC) No 1680/86 of 30 May 1986 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 557/86 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as amended by Regulation (EEC) No 604/86 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 557/86 (*), as last amended by Regu ­ lation (EEC) No 1486/86 ( ®) ; Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1986. For the Commission Frans ANDRIESSEN Vice-President O OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 151 , 10 . 6 . 1985, p. 7 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 58, 1 . 3 . 1986, p. 26 . 0 OJ No L 55, 1 . 3 . 1986, p. 76 . ¥) OJ No L 130, 16. 5. 1986, p. 27. No L 146/22 Official Journal of the European Communities 31 . 5 . 86 ANNEX to Commission Regulation of 30 May 1986 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 June 1986 (ECU/100 kg) Current month 1st month 2nd month 3rd month 4th month 5th month 6th month 1 . Peas and field beans harvested and processed : (a) in the Community as constituted on 31 December 1985 16,011 (') 15,075 15,075 15,255 15,260 15,440 15,620 (b) in Spain 15,882 14,946 14,946 15,126 15,129 15,309 15,489 (c) in Portugal 15,511 14,575 14,575 14,755 14,749 14,929 15,109 2. Sweet lupins harveted and processed : (a) in the Community as constituted on 31 December 1985 18,475 18,625 18,625 18,625 18,391 18,391 18,391 (b) in Spain 15,844 16,330 16,330 16,330 16,092 16,092 16,092 (c) in Portugal 17,808 17,958 17,958 17,958 17,710 17,710 17,710 (') Should a certificate of purchase at the minimum price include the terms : The contract does not provide for any price adjustment in respect of the following quantity : . . .', an amount representing the incidence of the monthly increases shall be deducted from the amount of the aid .